 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCharleston Nursing Center and Local 15-A, Retail,Wholesale, and Department Store Union, AFL-CIO. Cases 11-CA-8753 and 11-CA-8843August 4, 1981DECISION AND ORDEROn September 30, 1980, Administrative LawJudge Robert Cohn issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions' of the Administrative Law Judge onlyto the extent consistent herewith and to adopt hisrecommended Order, as modified herein.Respondent has excepted, inter alia, to the Ad-ministrative Law Judge's findings that Owner-Ad-ministrator Connelly's refusal to meet with a groupof nurses aides on October 1, 1979, violated Sec-tion 8(a)(1) of the National Labor Relations Actand that the ensuing walkout of these nurses aideswas therefore an unfair labor practice strike. Con-trary to the Administrative Law Judge and for thereasons set forth below, we find that Respondent'srefusal to meet did not violate the Act and thattherefore the nurses aides were merely economicstrikers. Respondent has also excepted to the Ad-ministrative Law Judge's finding that, even if theemployees were simply economic strikers, Re-spondent's March 11, 1980, letter to all unreinstatedstrikers threatened employees with waiver of theirrights to future employment in violation of Section8(a)(1) of the Act. However, for the reasons setforth below, we agree with the AdministrativeLaw Judge's finding that the March 11 letter vio-lated Section 8(a)(1) of the Act.I In adopting the Administrative Law Judge's Decision in this case.Chairman Fanning and Member Jenkins do not rely on the Administra-tive Law Judge's statements of opinion in fn. 2 as to the merits of thesettlement agreement urged by Respondent as a bar to this proceedingThese statements are unnecessary to their conclusion that it would noteffectuate the purposes of the Act to defer to this settlement agreement.In reaching the conclusion not to defer to the settlement herein, Chair-man Fanning does not rely on Roadway Express. Incorporated, 246 NLRB174 (1979). Supplemental Decision 250 NLRB 393 (1980), enforcementdenied 647 F.2d 415 (4th Cir. 1981), cited by the Administrative LawJudge Although Chairman Fanning dissented in Roadway Express. hen(otes that. unlike the situation in Roadway Express, all parties did notagree to the settlement i this case and the settlement herein was not e-tered into pursuant to a binding grievance-arbitration procedure. MemberZimmerman finds it unnecessary to determine w hether deferral to the set-tlement agreement is appropriate i light of the disposition of the conm-plaint issues relating. iter alia, to the alleged refusal of Respondent tomeet .ith a group of the nurses aides ad the nature of the strike whichfollosed. Hoeser. he conclude, that the issue of whether Respondenitsletter of iquiry to unreilstated strikers violated Sec 8(;)(1) of the Act is,i ay event properly before the Board because such iue sinolses con-duct occurring after the settlementl aid thus ollside its scopeThe Refusal to MeetThe Administrative Law Judge made the follow-ing findings as to the events leading up to Re-spondent's refusal to meet with the group of nursesaides. During late September 1979, some of Re-spondent's nurses aides became dissatisfied withRespondent's failure to give them a pay raisewhich the nurses had received and about the lackof privacy in certain dressing rooms where therewere no curtains. A group of at least four nursesaides met with Respondent's director of nursing,Rose Wolfe, to complain about these problems;however, Wolfe told the group that they wouldhave to talk to Respondent's new owner-adminis-trator, James Connelly, about their complaints. OnSaturday, September 29, 1979, three nurses aideswent to Connelly's office and asked a secretary,Emily Sanders, if they could meet with Connellythe following Monday. Sanders said that she couldnot set up such a meeting herself but she wouldtalk to Connelly and get back to them. The sameday, another nurses aide spoke to Connelly at thenursing home and requested that he meet with thenurses aides the following week. Connelly said hewould hold a meeting on either Tuesday, Wednes-day, or Thursday. Connelly also received a tele-phone call that day from a female employee whoasked for a meeting. Connelly told the caller thathe had to go out of town on Monday so the meet-ing would be scheduled on Tuesday, Wednesday,or Thursday. Connelly decided late on Saturday tohold a meeting of all employees (not just nursesaides) on Wednesday, October 3, 1979, since hethought that was the shortest time in which all em-ployees could be notified of the meeting. Directorof Nursing Wolfe posted a notice on the employeetimeclock about this meeting at 8:30 a.m. onMonday, October 1, 1979.2Over the weekend, a rumor had spread amongthe nurses aides that Connelly would meet with thenurses aides on Monday, October 1, 1979, if hewere present at the nursing home.3Connelly was atthe nursing home on Monday, and at about 3 p.m.a group of over 40 nurses aides went to Connelly'soffice.4Connelly met the group at the door to hisoffice and asked what was happening. Several em-ployees said they were there for a meeting withhim. Connelly replied that he had not called ameeting for that day but a meeting of all employees2 he shifts had alrcad l changed at 7 nm.. so nost enlploees ouldhave been unat are of this notice until at least the 3 p m shift changethat day' ie nlurses aides who had spoken to Sanders lilt Sturd~aN about allappointment With Connell had minutakenl received this impresionl frontSanders ;and started this rumor' Respolndentl en loyd 53 llurses iides at tllis line257 NLRB No. 66554 CHARLESTON NURSING CENTERhad been scheduled for Wednesday and referred tothe notice on the timeclock. Several employees re-sponded that they did not want to meet with allthe other employees on Wednesday, they wantedto meet with him immediately. Connelly said hewas supposed to go out of town that afternoon andasked them to come back Wednesday or else hewould meet with them individually right away.Daisy Nesbit, a nurses aide who had done some ofthe speaking for the group along with several otheremployees, then shook her finger at Connelly andsaid, "You white honky son-of-a-bitch, we willmeet right now or else." Connelly told Nesbit shewas fired for speaking to him that way. Severalemployees said that was not right and at least oneemployee said, "If she is fired then we are fired."The group of employees then started walkingtoward the timeclock, where most of thempunched out and demanded their paychecks. Aftersome argument, Connelly agreed to give them theirpaychecks if they would leave the facility, whichthey did. Connelly brought them their paychecksin the parking lot.By October 4, 1979, five of the striking nursesaides had returned to work, and Respondent hadpermanently replaced the rest of the striking em-ployees. By a letter dated October 5 and receivedby Respondent on October 8, 1979, all of the strik-ing nurses aides requested reinstatement on thebasis of seniority. On October 11, 1979, Respond-ent reinstated the four most senior striking nursesaides, including Daisy Nesbit, as an indication ofgood faith, despite the fact that their jobs werefilled by permanent replacements at the time. Therecord reveals that by March 18, 1980, the date ofthe hearing in this case, Respondent had offered re-instatement to 23 additional strikers, 2 of whom re-fused the opportunity to return to work; however,there were 15 striking nurses aides who had notbeen reinstated as of that date.The Administrative Law Judge found that thenurses aides were engaged in protected concertedactivity when they went to Connelly's office onOctober 1, 1979; however, he also found that Re-spondent did not discharge any of the nurses aidesin retaliation against their protected concerted ac-tivity. Rather, the Administrative Law Judge foundthat Connelly discharged Daisy Nesbit solely be-cause she used an inflammatory expletive in speak-ing to him5and that the other nurses aides walkedout to protest Connelly's refusal to meet withthem. As stated above, we do not agree with the' No exception was filed to the recommendation of the AdministrativeLaw Judge that the complaint he dismissed insofar as it alleges that Nes-bitt's discharge was unlawful. Member Jenkins adopts that finding proJorma.Administrative Law Judge's further finding thatConnelly's refusal to meet with the nurses aides asa group violated Section 8(a)(1) of the Act.While it is clear that Section 8(a)(l) prohibits anemployer from retaliating against employees for en-gaging in protected concerted activities such as thepresentation of grievances, it is also clear that gen-erally an employer is under no obligation to meetwith employees or entertain their grievances uponrequest where there is no collective-bargainingagreement with an exclusive bargaining representa-tive requiring it to do so. Swearingen Aviation Cor-poration, 227 NLRB 228, 236 (1976), enfd. in perti-nent part 568 F.2d 458 (5th Cir. 1978). Further-more, it is not illegal for an employer in such cir-cumstances to refuse to deal with the employeesexcept on an individual basis. Pennypower ShoppingNews, Inc., 244 NLRB 536, fn. 4 (1979). In thiscase, Respondent did not absolutely refuse to meetwith the employees as a group, but merely refusedto meet with the employees as a group at that timebecause of a prior commitment. Moreover, Connel-ly suggested reasonable alternatives in refusing theemployees' request: he would either meet with theemployees as a group at a specific time 2 days lateror he would meet with some employees individual-ly right then; however, the employees did notagree to either alternative. Therefore, under all ofthe circumstances of this case, we find that Re-spondent did not violate Section 8(a)(1) of the Actby refusing to meet with the nurses aides on Octo-ber 1, 1979.Inasmuch as we have found that Respondent didnot commit any unfair labor practices whichcaused the walkout, we find that the nurses aideswere engaged in an economic strike rather than anunfair labor practice strike. Accordingly, we shallnot require Respondent to offer immediate rein-statement with full backpay to the strikers, all ofwhom were permanently replaced.6The Letter to StrikersOn March 11, 1980, Respondent sent the follow-ing letter to all unreinstated strikers:Are you still interested in employment atCharleston Nursing Center as an Aide?Please check on bottom of this letter andreturn to me. Also, please send current phonenumber.hThe rights of econonlic strikers are governed b the Hoard's decisionin The Laidl/am Corporatiol. 171 NLRB 1366 (1968. enfd. 414 F.2d 99(7th Cir. 1969). cert denied 397 S 920 (1970) There is no allegation inthis case that Respondent has failed to fulfill its obligalion, to the eco-lnomic strikers under Laidlau555 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEnclosed is a self addressed and stamped enve-lope.Sincerely,/s/ Rose Wolfe, R.N.Director of Nursing---Yes, I am interested in employment---No, I am not interested in employment-------Phone NumberIf we do not receive a reply, we will assumeyou are not interested.The Administrative Law Judge found that thisletter violated Section 8(a)(1) of the Act, because itdid not indicate that the strikers were entitled toimmediate reinstatement as unfair labor practicestrikers. However, the Administrative Law Judgefurther found that, even assuming the strike wasonly an economic strike, the letter violated Section8(a)(1) of the Act because it was not merely a rea-sonable inquiry made by Respondent to update itsinformation on the current telephone numbers andinterest in reinstatement of the strikers but in addi-tion implied that the strikers must affirmatively re-spond to the letter in order to retain their rights toreinstatement in the future. The AdministrativeLaw Judge concluded that in effect the letter was athreat of waiver of the employees' rights to futureemployment. We agree with the AdministrativeLaw Judge that the letter was a threat to cut offthe statutory reinstatement rights of economicstrikers, which violated Section 8(a)(1) of the Act.It is clear that an employer may legally requirean economic striker to affirmatively respond to ajob offer or lose the right to reinstatement.7Fur-ther, the Board has indicated that an employer mayperiodically ask economic strikers for updated in-formation as to their current interest in reinstate-ment. Thus, in Brooks,8where the Board held thatthe employer could not unilaterally terminate thereinstatement rights of economic strikers after 1year, the Board noted that the employer had neverrequested the strikers to take any affirmative actionto maintain their current status but stated further:[W]e see no reason why the Respondentcannot at reasonable intervals request the em-ployees on the preferential hiring lists to notifyit whether they desire to maintain their recallstatus. 9The Board later noted that Brooks placed theburden on the employer to initiate any such period-ic requests for current information as to the em-I Poultry Packers, Inc., 237 NLRB 250, 255 (1978); Brooks Research &Manufacturing, Inc., 202 NLRB 634, 636 (1973).sSupra, fn. 7.9 202 NLRB 634 at 637.ployees' interest in reinstatement and found that thefailure of economic strikers to renew their applica-tions for reinstatement periodically did not consti-tute a waiver of their reinstatement rights.'° How-ever, the Board has not directly addressed thequestion of whether an employer may legally ter-minate an economic striker's reinstatement rights ifthe striker fails to respond to the employer's re-quest for updated information.Under Laidlaw,Hthe employer has the duty toseek out replaced economic strikers in order togive them notice that a position has become availa-ble, unless the employer can prove legitimate andsubstantial business justification for terminatingtheir reinstatement rights. The Board does not re-quire an employer to make periodic requests forcurrent information. Rather, any periodic requestsan employer may send to unreinstated strikers forupdated information are merely for its own admin-istrative convenience. The employer still has the af-firmative duty to notify replaced strikers of job va-cancies as they occur and of any possibility thattheir reinstatement rights may be terminated. Whilethe employer may be entitled to rely on any infor-mation it does receive in response to such a period-ic request, we do not see any legitimate and sub-stantial business reason which would justify an em-ployer in terminating an employee's reinstatementrights merely because the employee failed to re-spond to such a periodic request.Any termination of reinstatement rights based ona failure to respond to such a periodic requestwould be premature inasmuch as no job vacancyexisted at the time of the request. Further, theburden on the employer would be slight: it needonly maintain a nonresponding employee's name onthe preferential hiring list until he is offered rein-statement and either refuses or fails to respond tothe job offer. The burden on the employee, howev-er, is severe: termination of all reinstatement rights.Even if the employer did not actually followthrough by terminating the employee's reinstate-ment rights, the employee might be deterred frominquiring about future openings. Therefore, weconclude that, although an employer may legallyrequest replaced economic strikers to furnish cur-'O Vitronic Division of Penn Corporation, 239 NLRB 45, 48 (1978), en-forcement denied by an evenly divided court 630 F.2d 561 (8th Cir.1979). In Penn Corporation, the Board held that economic strikers had notwaived their rights to preferential recall by signing a reinstatement re-quest form containing an acknowledgment that they must renew their re-quest for reinstatement in 6 months and by then failing to renew theirrequests 6 months later. The Board noted that the employer had unilater-ally included the acknowledgment in the form which it had required theemployees to sign in order to effectively request reinstatement and thatthe employer never took any further action to notify the employees ofthe necessity of renewing their applications.'I Supra, fn. 6.556 CHARLESTON NURSING CENTERrent information about their interest in reinstate-ment, an employer may not require replaced eco-nomic strikers to respond to such a request or risklosing their reinstatement rights. Accordingly, wefind that Respondent's letter of March 11, 1980,violated Section 8(a)(l) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Charleston Nursing Center, Mt. Pleasant, SouthCarolina, its officers, agents, successors, and as-signs, shall take the action set forth in the said rec-ommended Order, as so modified:1. Delete paragraphs l(a) and 2(a) and (b) andreletter the remaining paragraphs accordingly.2. Substitute the following for relettered para-graph l(a):"(a) Threatening employees with waiver or dis-continuance of their reemployment rights unlesssuch employees reply to inquiries of Respondent."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT threaten striking employeeswith loss or waiver of their reemploymentrights if they fail to answer or reply to our let-ters requesting information from them.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of their rights to self-organi-zation, to form, join, or assist any labor organi-zation, to bargain collectively through repre-sentatives of their own choosing, to engage inother concerted activities for the purposes ofcollective bargaining or other mutual aid orprotection, or to refrain from any and all suchactivities.CHARLESTON NURSING CENTERDECISIONSTATEMENT OF THE CASEROBERT COHN, Administrative Law Judge: Uponcharges duly filed on November 15, 1979, and January 7,1980, by Local 15-A, Retail, Wholesale, and DepartmentStore Union, AFL-CIO (herein the Union), the GeneralCounsel of the National Labor Relations Board, by theRegional Director for Region 11, issued his order con-solidating cases and a consolidated complaint and noticeof hearing dated February 14, 1980, against CharlestonNursing Center (herein the Company or the Respond-ent). The principal issue involved is whether, on October1, 1979, the Respondent violated Section 8(a)(1) of theNational Labor Relations Act, as amended (herein theAct), by discharging certain of its employees for asser-tedly engaging in concerted activities protected by Sec-tion 7 of the Act. By its duly filed answer, the Respond-ent admitted certain jurisdictional allegations of the com-plaint but denied that it had engaged in any unfair laborpractices.'At the hearing, which was held before me in Charles-ton and North Charleston, South Carolina, on March 17-19, 1980, all parties appeared and were afforded full op-portunity to be heard, to produce, examine, and cross-ex-amine the witnesses, and to introduce evidence materialand pertinent to the issues. 2 Following the close of thehearing, posthearing briefs have been received fromcounsel for the General Counsel and counsel for the Re-spondent, which have been duly considered.Upon the entire record in the case, including argu-ments of counsel, and my observation of the demeanor ofthe witnesses, I make the following:'The Respondent also asserted, by way of affirmative defenses, that:(1) the alleged concerted activities of the individuals involved were ren-dered unprotected by failure to comply with the notice provisions of Sec.8(g) of the Act: and (2) a certain settlement agreement entered into be-tween the Respondent and the individuals following the October 1, 1979.incident, constituted a bar to any proceedings before the National LaborRelations Board.2 At the hearing, the Respondent continued to vigorously urge that thesettlement agreement, previously referred to, should constitute a bar tothe further prosecution of the complaint herein Although I believed, andcontinue to believe, that, as a practical matter, there is considerable meritto the Respondent's argument due to the highly charged tensions whicharose in connection with the incident involved herein, the Respondent'smotion was denied. This was based primarily upon the factors that: (I)neither the General Counsel nor the Charging Party herein were partiesto the settlement agreement, nor did they join or acquiesce in the Re-spondent's motion: and (2) the settlement agreement did not purport toresolve the statutory issue herein (see, e.g., Roadway Express Incorporated.246 NLRB 174 (1979); see also Community Medical Services of Clearfield,Inc.. d/b/la a Clear Haven Nursing Home, 236 NLRB 853 (1978)).3 In evaluating the testimony of each witness. I have relied specificallyupon his (or her) demeanor; also, apart from considerations of demeanor,I have taken into account other factors such as inconsistencies in testimo-ny, conflicting evidence, inherent probabilities, and interest in the out-come of the litigation. My failure to detail each of these is not to hedeemed a failure on my part to have fully considercd them Cf. irhopand .Mar/,. ,nc, d/ha Walkers. 159 NLRB 1159. 1161 (1966)557 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS AND CONCLUSIONSTHF. ALLEGED; UNFAIR I.ABOR PRACTICESA. Background4At all times material, the Respondent operated a nurs-ing home in a suburb of Charleston, South Carolina. Thefacility was composed of several wings, had 132 beds,and approximately 120 employees of which 53 werenurses aides.5Near the end of September 1979,6some of the nursesaides became dissatisfied with some of their workingconditions, which included failure to give them a payraise which the nurses had received, and the failure toput up curtains in some of the dressing rooms at thecenter resulting in lack of privacy. At least one meetingwas held among the nurses aides7and Director of Nurs-ing Rose Wolfe, in which these complaints were aired.However, Wolfe did not respond favorably to the com-plaints, particularly with respect to any wage increase.She advised that the aides would have to take up thatsubject with James Connelly, the owner-administrator ofthe facility.8Accordingly, some of the nurses aides de-cided to attempt to set up a meeting with Connelly assoon as possible and, on Saturday, September 29, a com-mittee of nurses aides composed of Claudia Nesbitt, Wil-helmenia Reid, and Blondeva Rippy went to Connelly'soffice for that purpose. However, Connelly was notthere, and the group talked to an office secretary, EmilySanders. The group asked if they could meet with Con-nelly the following Monday. Sanders replied that shehad no authority to set up such a meeting with Connelly,but that she would be glad to talk with him about thesubject and "get back to them."9Connelly testified that he was present at the facility onSaturday, September 29, and had a conversation withAnne Scott, a nurses aide, who requested a meeting withhim on behalf of the nurses aides the following week. Heresponded that he was in agreement with the suggestion,and told Scott that the meeting would be held eitherTuesday, Wednesday, or Thursday, and notice thereof4 There is no issue in the case respecting the jurisdiction of the Boardnor of the status of the Union as a labor organization. The complaint al-leges sufficient facts. which are admitted by answer. upon which I may.and do hereby, find that at all times material the Respondent has been anemployer engaged in commerce within the meaning of Sec. 2(6) and (7)of the Act, and that the Union is a labor organization within the meaingof Sec. 2(5) of the Act.I The other employees were primarily nurses, licensed practical nurses.and office personnel. The primary duties of the nurses aides (who are thefocus of this litigation) were to care for the patients, which includedfeeding them, cleaning up after them, etc." All dates hereinafter refer to the calendar year 1979. unless otherwiseindicated.7 Some of the nurses aides who participated in these discussions wereMary Lawrence, Ester McManus, Mary Middleton, and Marilyn Huff.Connelly had only recently-in September-become the owner-ad-ministrator, and was, at the end of September, in the process of movinghis family from his previous residence in Bennettsville., South Carolina, toCharleston.' Although the record is unclear on the point. the nurses aides presentat the interview with Sanders somehow received the impression that ifConnelly was present at the facility o Monday, he would meet withthem. Accordingly. that information traveled by word of mouth amongthe nurses aides over the weekend,would be posted on the timeclock. "' Connelly also statedthat on the same day he received an anonymous tele-phone call from a woman who identified herself as anemployee, who asked for a meeting (apparently on behalfof the nurses aides); that he replied affirmatively butstated that he had to go out of town on Monday so thatthe meeting would be scheduled on Tuesday, Wednes-day, or Thursday. Connelly further testified that hemade the decision on that Saturday night to set up ameeting among all employees for the following Wednes-day since that was the earliest time which he consideredthat on appropriate notice could be given to all employ-ees. Accordingly, he advised Wolfe early the followingMonday morning to post a notice of such meeting on thetimeclock. Wolfe testified that she posted such noticeabout 8:30 a.m. on Monday, October 1." However, thereis no evidence that the third-shift employees (whoworked from 11 p.m. Sunday, September 30, to 7 a.mMonday, October I), nor the employees who worked the7 a.m. to 3 p.m. shift on October 1., saw the notice.B. The Confrontation on October I and its AftermathAs previously noted, the word spread among thenurses aides over the weekend that a meeting withOwner-Administrator James Connelly was to be held atthe facility at 3 p.m. on Monday, October 1, assumingConnelly was present at the facility that day. Since hewas present at the facility on the morning of October 1,and was doubtless seen by the nurses aides at that time, itmight be reasonably inferred that this information wasconveyed by word of mouth, i.e., by telephone, to thosenurses aides who were not scheduled to work on thatday, or were scheduled to work on the second and thirdshifts. 12 In any event, shortly before 3 p.m., a group ofnurses aides gathered on the parking lot outside the fa-cility. The group was observed by director of nursing,Rose Wolfe, who testified that she went to the kitchendoor which was adjacent to the parking area and asked"What in the world is going on?" She did not receive ananswer except that, according to her testimony, DoloresBarker, an LPN, stated that it was time that the girls hada meeting, and that Barker was going to be their spokes-man. 4 Wolfe then proceeded to the office area and askedNancy Ott, administrator trainee, if anyone had called ameeting of which Wolfe was not aware. Ott replied thatno one had called a meeting that day. Whereupon Wolfeadvised Mrs. Connelly (who was an assistant to her hus-band) that the latter should "get Jim, we've got prob-lems." Mrs. Connelly immediately notified her husband"' Testimony of Connelly Scott did not testify at the hearing" According to Wolfe's testimony, the notice established a meeting at2 p.m. the following Wednesday for the second- ad third-shift employ-ces, and another meeting at 3 p.nm for the 7 a.m to 3 p.m shift" The record is clear that no oe with managerial authority. or thesecretary. Emily Sanders, scheduled a meeting between Connelly ad thenurses aides at 3 o'clock on Monday, October 1':' These nurses aides were composed of those who were either iotscheduled to work on that Moiidav, and had drisen to the facility in theirstreet clothes, or those nurses aides who had completed their work onthe firstl shift and were still i uniform" Testimony of Wolfe Ba;rker did not testify at the hearing558 CHARI.E:SON NURSING CINFR who was having a telephone conversation in his office atthe time.In the meanwhile, at approximately 3 p.m.. the nursesaide. entered the flcilit and walked as a group downthe hall to the office area. When they reached Connelly'soffice, he met them at the doorway to the hall. '" Thefirst words spoken were those of James Connelly whoasked. "What is going on. what is happening?"' Several inthe group responded that they were there for a meetingwith him. Connelly replied that he did not call a meetingthat day, but a meeting with all employees had beenscheduled for Wednesday, and referred them to thenotice on the timeclock. The response of the group tothat statement was that they did not want to meet withall the other employees, that they wanted to meet withhim, ow.'(Connelly's response to that was that he hadto go-tha he was "already supposed to have gone...." He implored them to '... meet Wednesday,come back Wednesday, or I will be glad Io meet wilhyou individually right now."17At that point, Daisy Nesbit, who was within a few feetof Connelly, pointed her finger at him and said, "Youwhite honkey son-of-a-bitch, we will meet right now orelse," and shook her finger at him. Connelly, who wIasapparently stunned at that remark, paused for a momnentand said. "Lady. you can't talk to me that way in here.you are fired, go punch out."'The group responded to the firing of Nesbit with ex-clamations such as "No, that is not right." or "No. that isnot fair." Also. one or more in the group said. "If she isfired, we quit." or "f she is fired, then vse are fired."Whereupon, the group turned around and started walk-ing hack down the hall."'Also presenl saith CoulncliU al ti% inlc x\cre Mr. ConilM,. NatisOil. ad Rose Woltfe Across the ha1111 Il her oflfice. v\ ith the dIor open.',as the secreiary Emily Sa;nder,t ie record reflect, tht there s as IO Iprilcullir kpokenilil t l thegroup Ralh er it appears halt there socre ser ;l Illrts, idc, ticlr Itllefront or the group lIto, had spread senicirculil aillOlld hCe elranulce tConnelly's office), who were, apparently. responlding t) the statementand quesllion of C nelly. I hl) ere (illorlia \elnitg. )ID lore, Barkel,anid D)ais Nl.'' steiinon of Coll ellleItilioll of C'onnell Nesbit deltied the s1a1ettitt atlrihbiuled oher. Ra;ther she testified that uhtrle Connerll finished speakig. sIthC raisedher hand a;nd said. Ma I ask a qestion, alnd that Corntiell likek I dl-rectly at her and said. "Nio, Nou are fired " Iter ticslilln 1 ihm tthi rpectis corrobohrated h Ie other nursec aides' \ hi \%ere present ll thIll' tilie'.and hi) testified on1 hehalf of t lhe Geerral (Oiii11c On ie Iother hilld.Connelly's testimlln is corroboraled bh. Itie manlagcril and office per-slnnlleI listed above ,tio %cre present at ile ccasiolt After g iig thematter due consideratlion I credit the :erstil gien bh Cor(tiell i land theRespoindent's witrieses I am utnable to beli\ee thal Nesbhit. iho im-pressed me as beiig a militant ad sollmewhalt arrog;lant prsoui, ill he coll-text Of till' situatioll. ulild mneckl aid polltily ise her hartid atld askedperlissilon to) a ask questionl Nor do I hlice c it likel tIhat (orlltel] l-though lie u;ls doubtless. upset ad perhaps aIigr) i thlle ciiplhit'l\ ' il-tempt ipose a meeting utipon him a a tilile khn Ih e did It l ih oi,uotuld ha;lXe dischea rged ine olf their nulnhber nlcrel) hea us ,he I % islihtl ask a quetionaI);is Neshil iestit'ie d tit; afte;r ItIC of h11 e % 1111ll11ll lie gloup)stalated that it %i il ot right" that Neshit he fire. Ctrmiclis id. '"You allare fired. gel Oiit Again. her testinlin} ili till, regard i oliltrited \the iother employees tho \ctre presentl al lha tilile, and sll' I tstified i (ibehalf of tile ieneral ('oUlsel (Ciitel' denied ialt i riiido tle satile-ment attributed to hill, or tHliit ill 'il r.tll II1'IItl\ .ihc lii [ )al 1 ,Nesbit \i , fireld ti ll ili' i11C i111 tti Ii, t' linioir\ til l rgard I'. i g;ill.corrohbralcl h lho Illailnlati.rlsl' ill Iflli pr'l, Il ail ', htr tei'lt'd i1D)aisy Nesbil testified that at the end of the confronta-tion with Connelly she demanded her paycheck. Also.after the group of employees proceeded back throughthe facility to the timeclock to punch out," some of theother employees demanded their paychecks. Connellyfirst took the position that he had, under the law, 48hours to write the employees a check. However, thegroup of nurses aides did not greet that suggestion favor-ably. and became quite vociferous in demanding theirmoney. Whereupon, Conrinelly told them if that theywould leave the facility he would get their checks.Whereupon, the group of nurses aides gathered in theparking lot and Connelly after receiving the timecards,directed Mrs. Connelly aid Nancy Ott to start writingthe checks. They did so, hurriedly, deducting only FICAbut not Federal and State income taxes from the checks.After Mrs. Connelly and Nancy Ott made out a handfulof checks. Connelly would hand-deliver them to thenurses aides in the parking lot, making approximatelyfive trips hack and forth.C. Te Gun IncidentWhen Connelly reached the parking lot with a handfulof checks, as aforesaid, he would call out the names ofthe employees as they appeared on the checks. Not beingfamiliar ith the employees because of his recent con-nectio with the Respondent, and because of poor hand-writing. Connelly mispronounced some of the names.Also, because of the rush ill the preparation of thechecks, somec of the amounts were not accurate. This ledto furlther boisterousncess arid catcalls by the nurses aides,and the situationl became more fraught with tension.Afcr ahoul thie second or third trip to the parking lot,CoMnclly. accrcliillng to his testimony, was pushed downbehalf ll,I lt Respilpdenlt Alter tlut adil full conlsideralion. I credil thedentials i adihltiot to drnealor. I ha.t tiaiken into contsideralion the fl-Ihm xing: I) );laisy Nesbit ,.as the onlI cnlplo:ce st ho received lwo pay-checkso llne ldicatg paymenl for hours uorked and the other ldicat-iug payIre flg r accumulated ick lease ad/or acaion paye fir d sik l r pa (2) he les-limor) of )Doroth Connell who. a fes ilillltcs later. told a laid Cien-ix .a Hav, oid, in response o the latter's questillon f shether she hadbeel fired. "No. yu are nol fired. iohod) has been fired" (ofr clrse. Itis rcglized atd ad amitled that Daisy Nesbit had been discharged. butsuch tatertetut stitids i corroboration f C'oinelly's leslimony hat iedid rnot fire am!'l'oe otier thaln Neshit): (3) the subsequent statement h>the ullirses aide Oll th' signed. Illlconditiilal request for reitlslalemeitl ilshicth Ite statcmenl was made that such employees requested reinstate-inlent " to our jtobs wshich e left as a protest oser working condi-till " ((i C' t'xh 2) and (41 thc subsequent rport f he plicre officerthlat d v lho stlted that D)ilore, Barker aised hinm of the follhsingeqliieice" Oie f' the employees (Dais\ Neshil) sent il to see Jhn('iilnells inl referncite to prohblem, ol the joh ad rqueslted a neectingJohnll Cornnelly then tld her that shit wa, fired A this time approxinmate-I tI f Iclle olih i c .plli ces (ullrses aide,) walked off ad gathered Illthe parking lot" t'l repor recited hiat it as later. sthile in the parkinglot. halt ('onell ifisrmaled them that ''the re' all fired()t' \ tu1nl uippose thila i. ill fact. Coniellll uinereid the discharge lal-gluage lattlrhblutl to him hb Nesbit a;td others of the group while in theh ,it lT). I) lliitlllll Ielr(ir .111l JI it.c appeari i Ihe d(cunlenlts re-.lrrl I ill ();I )d I41 ah) Ace.'din)gl,. basucd iit all of the foregoing.I (11 1tl il l , II t 1 Irt'll illl I llt ' tI lln (ssr' fr 11i (i;eneratl (C'ul Csel i1tills rgard-' .\p ,trulil%. Iiliin it fhLr grlup i11 t'111l ,0'tc pttllched tit alilhouglhil(lrill \'cIiitI C Ii ' sithi' l \lt x.lii \S';1n "i1iit p)li ig )11 hbciulse [she]lll'l 1pl'll1, 11h il"59g DECISIONS OF NATIONAL LABOR RELATIONS BOARDby an unidentified person, from behind.21Apparently thisincident put Connelly in fear, and he ran to his auto-mobile which was parked in the parking lot and re-trieved his pistol from the car. He waved it back andforth above his head in a manner that everyone could seeit, and said that anyone who came closer would have toanswer to the gun.22Connelly then grabbed his 9-year-old son who was watching the activities while sitting ona parked automobile, and shoved him back into the facili-ty. Apparently the appearance of the firearm on that oc-casion quieted the group of employees since he deliveredthe balance of the checks to them on the parking lot,without the firearm, without incident.Shortly thereafter, the local police appeared on thescene.23By the time the police arrived, the tension onthe parking lot had apparently dissipated to a greatextent. At the request of many of the nurses aides, thepolice officer asked Connelly if he would rewrite thechecks which, as previously set forth, were in error.Connelly agreed to do so, and the checks were subse-quently mailed to the employees. Meanwhile, volunteerswere secured by the officials of the Respondent to assistwith the care of the patients. Subsequently, vwithin thenext several days (and before any request for reinstate-ment was made on behalf of the nurses aides), the Re-spondent filled the job of the nurses aides with perma-nent replacements.Also within the next several days, efforts were madeto resolve the labor dispute through intervention of rep-resentatives of the South Carolina Department of I.aborand the Charleston Ministerial Association. These effortsresulted in a letter being drafted by the ministers on Oc-tober 5, addressed to Connelly, signed by 45 of thenurses aides, as follows:Dear Mr. Connelly:Please be advised that we, the undersigned em-ployees request reinstatement to our jobs which weleft as a protest over working conditions. We un-conditionally request reinstatement in that our con-cern, like yours, is on behalf of the patients andtranquil labor conditions in the Charleston area.We further request reinstatement on the basis ofseniority, and we look forward to working in a co-operative spirit with you.The letter was delivered to Connelly on ()ctober 8,and several of the nurses aides, including Daisy Nesbit.21 Coilnelly's teslilllto V ill his respect is no eorr(ohmralt. hN ais l therperson wh()o was on Ilie parking lot l the time lloc' er,1 Connelly flIther testified that lie scraped his halid in breaking his ll al shliosx:ed itto his ife and others inside tIh facilil)== Creditel tesiiloll)n, f Claudia Nesbitt and CheryI S\xilntoni COlnllel,testified that he said, "'lease donl't conle alln closer I Ioll't .anlt t hllanybody I don'll t wa1 l iot o anbo dy." LUnder the pairticulal- cuicuilstanclles existing at the time I doubt if Conlllel used ihe l, otd "pleasc." Ifind that Connelly did not point the gun at anll palliculal persli (Stc.e.g, tesimony of Mary Lasvrence, a witness r Ihe (iellneal (lonliscl)2a The police were sumnllonlcd by ai call front Nalicx ()tt i ithe disc-ionl of Conielly. 'Therer as lso exidelce ill tIC eeC rl iit oleor 111o1-Cof the nurses alides well across the street it a lire dleplltnlll ad it i,probable that a call to the police departmenlt a. s liadle Ioill Ihat111 ulcealso.were reinstated on October II, as an indication of goodfaith on the part of the Respondent.24The parties stipulated that as of March 18, 1980, 26 ofthe nurses aides named in the complaint had been re-called to work.D. The A4lleged Threatening LetterOn March 11, 1980, the Respondent sent all unreinstat-ed employees the following letter:Are you still interested in employment atCharleston Nursing Center as an Aide?Please check on bottom of this letter and returnto me. Also, please send current phone number.Enclosed is a self addressed and stamped enve-lope.Sincerely,/s/ Rose Wolfe, R.N.Director of NursesYes, I am interested in employmentNo, I am not interested in employmentPhone numberIf we do not receive a reply, we will assume youare not interested.It is the contention of the General Counsel that thenurses aides who were allegedly discharged or concer-tedly ceased work on October 1, retained their status asthe Respondent's employees. It is his further contentionthat tile purpose and effect of the above-quoted letterw.as to threaten the employees that, if they did not replyto the letter, they would, in effect, be considered ashaving waived their right to reemployment in the future.It is the contentionl of the Respondent that the letter didnot constitute a threat but was merely a reasonable in-quiry made by the Respondent to update addresses andtelephone numbers so that the Respondent would knowhow to get in touch with that person at the time a posi-tion became open. This legal issue will be discussed,ntufu.D. Analysis and Concluding Findings1. The concerted activitiesIt is, of course, elemental and unrefuted that the dis-cussions had among several of the nurses aides duringthe last week in September, respecting their workingcotnditions at the Respondent's facility, constituted con-certed activities protected by Section 7 of the Act. Theyconeyed their complaints first to director of nursing,Rose Wolfe, and then, receiving no satisfaction, soughtto arrange a meeting with owner-administrator, JamesConnelly. While there is no evidence that anyone withmanagerial authority arranged a meeting between Con-nelly and the nurses aides to take place at 3 p.m. onMonday. October 1, it is apparent that several of thenurses aides understood that if Connelly were present atSee (i' F xEh 4560 CHARLESTON NURSING CENTER5the facility at that time, he would meet with them. Thisunderstanding was spread by word of mouth among thenurses aides over the weekend so that a majority of themappeared at the facility shortly prior to that time for thepurpose of airing their complaints as a group with him atthe appointed time. Thus, it is clear that the concertedactivity which commenced the previous week continuedup to and including the confrontation with Connelly inthe hallway at the facility at 3 p.m. on Monday, October1.As noted, the evidence does not show that Connellywas aware that the nurses aides desired a meeting withhim at that time, and he was visibly upset when theybecame insistent that he meet with them. lte sought toexcuse his refusal to meet with them on the grounds that:(1) a meeting with all employees had been scheduled forthe following Wednesday, and (2) he "should have beengone" out of town at that time. Nevertheless, as he ap-parently sensed the mounting tension and anxiety of thenurses aides, he suggested that he would meet with themindividually. 25This adamant refusal by Connelly to meet with thenurses aides as a group at that time apparently provokedthe inflammatory expletive of Daisy Nesbit. The lan-guage she utilized clearly provoked Connelly to termi-nate her, and I find that that conduct was the motivatingreason behind her discharge and not because she had en-gaged in concerted activities.2" Accordingly, I will rec-ommend that the complaint as to Daisy L. Nesbit, be dis-missed.Although I have found that there is insubstantial evi-dence to prove that Connelly thereafter terminated all ofthe nurses aides present at the confrontation that day. itis clear that immediately subsequent to the discharge ofDaisy Nesbit, the other nurses aides concertedly ceasedwork in protest. The question then arises as to the moti-vating cause of their conduct in this regard. The evi-dence shows that it was the discharge of Nesbit whichclearly triggered their action; however, in the particularcircumstances of this case, I view the motivating reasonfor their work stoppage to be Connelly's admitted refusalto meet with them as a group. This conduct was clearlyan unfair labor practice,27and set in motion the ensuingevents. Had Daisy Nesbit's remarks not been so inflam-matory and provocative, she may not have been dis-charged and the whole subsequent sequence of eventsmight have been different. Although this is a matter ofconjecture, it is not conjecture that it was the Respond-2s As Connelly testified, "I said that we are going to talk about it onWednesday: or I would talk to them indisidually. I thought hal thatcovered it."26 I note that he did not terminate any of the other nurses aides whowere doing some of the talking on behalf of the group in he hall thatday, such as Gloria Venning.2 It is well settled that an employer may not refuse to discuss \agc,.hours, or working conditions with a group of its employees in falor ofmeeting with them individually since such conduct is antithetical to con-certed activity protected b Sec. 7 of the Act. Nor des it make a differ-ence that the time chosen by the employees might be inconverlielt t 11hemployer since ill judgment or lack of consideration do not cot, er1 suchotherwise legal conduct to illegality or immunize the employer rom afinding of unfair labor practice (see. e.g.. LR. R. Solo Cup Comprany.237 F.2d 521, 526 (8th Cir. 1956): Magnla Viunal, 213 NRI 162. 167(1974), and cases cited).ent's unfair labor practice which set in motion the cir-curnstances which resulted in the concerted walkout ofthe employees. `Further confirmation that the reason for the concertedacti\ ities of the nurses aides was in protest over workingconditions as distinguished from the termination of DaisyNesbit is found in the introductory paragraph of theirOctober 5 letter to Connelly, quoted above. According-ly, I find such walkout or strike to be causally related tothe unfair labor practices of the Respondent, and there-fore to he an unfair labor practice strike rather than aneconomic one. 2It is noted that Connelly's reason for refusal to meetwith the nurses aides as a group as distinguished frommeeting with them individually was because. as he testi-fied: "I had already determined, at least determined inmy mind that that wasn't a group, that was a mob." Ifind that there was insubstantial overt or objective evi-dence regarding the conduct of the nurses aides at thatpoint in time to justify Connelly's characterization of thegroup. Nor did he request that they appoint several oftheir number as a committee to meet with him at thattime or later." Finally, I do not believe that Connelly'soffer to meet with all employees, including the nursesaides. the following Wednesday was an adequate substi-tute or justification for his refusal to meet with them onMonday. Certainly they viewed their grievances as dis-tinct from those of the nurses. Indeed, their principalcomplaint w;as that they did not receive a wage increasewhen the nurses received theirs.2. The gun incidentThe complaint, as amended at the hearing, alleges thatthe Respondent violated Section 8(a)(l) of the Act byConnelly's threat "to shoot employees because said em-ployees engaged it) protected concerted activity." Clear-ly, acts of violence or threats of violence engaged in byagents of an employer directed to employees who are en-gaging in activities protected by Section 7 of the Act,which may be said to have a purpose of interfering with,restrainling, or coercing employees for so engaging in theexercise of such rights, constitute a violation of SectionI vies the siluation ill the instant case to be sinmilar to that in DobbsIlus,. Inc.. 15 NIRB 885, 888 (1962). eforcement denied 325 F2d531 (5th Cir 163). where the Board found a salkouit to he "caused" hban accnmulalion of griesances although "triggered" bh the discharge of asupervisor rilhe court found that there was not substantial evidence tosupport hc 1Boiard's finidings in that case." It is rcogilized that the complaint herein does not specificalls allegeConnelll's r fusal to meet sith the group as an independent unfair laborpractice lthough it is alleged. alternatively, that the above-describedcondulct o the part of the Respondent on October I converted the strikeof employeecs to an unlllfair labor practice strike. In all eent. the matter isa rialtrial issue s hlich s,;i full litigated at te hearing and thereforema! pros ide a inmple hasis for the findings and conclusions herein,shliclir or not iI as specifically pleaded (see, eg, 4mrerican RoilerManuiflacturilng .4cocritton ..L.R.B.. 366 2d 815 XI 21 I th Cir 166).and cases cited theretll)' (Cf .\ ..R.B C,,ndcnr r Corporationi al o,,4merica. 128 2d 67. 77(1042). where the Clurl of Appeals for the hird Circuit stated: "Em-ployees calnbo isisl that their demands be met in the middle of a wkork-ing da;. henll the employver has promised to dea;l kith Ithem a a group alttiC endI iof tlc tin " ( :nlphallis, supplied I561 DECISIONS OF NAII()NAL LABO()R RE.AII()NS BO)ARI)8(a)(1) of the Act. The issue here is whether the conductof Connelly on this occasion falls within such test.I have found that the situation on the parking lot ofthe Respondent's facility on the afternoon of October Iwas fraught with tension and potential violence. The em-ployees were, at that time, displeased and enraged be-cause of Connelly's refusal to meet with them, coupledwith his discharge of one of their number. His mispro-nouncing of their names further enraged them, and re-sulted in taunting and catcalls. Finally, I have found thathe was pushed down behind by an unidentified employ-ee. This conduct clearly placed Connelly in fear ofbodily harm, and resulted in his decision to secure hisfirearm, which he did. Substantial evidence shows thatupon securing of the pistol, he held it in the air andwaived it back and forth so that everyone present couldsee it, and stated that anyone who came closer to himwould have to answer to the gun.I conclude and find that the foregoing sequence ofevents does not constitute substantial evidence that Con-nelly threatened to shoot employees for their engage-ment in activities protected by Section 7 of the Act.Rather, I find his conduct on this occasion to be a re-sponse or reaction to the boisterous and threatening con-duct of the group which reasonably placed him in fear ofbodily harm. I note the absence of any other statementsor conduct on his part which could be construed as athreat of interference, restraint, or coercion with the em-ployees' Section 7 rights. Under all circumstances, I shalltherefore recommend that this allegation of the com-plaint be dismissed.3'3. The alleged threatening letterThe complaint, as amended at the hearing, alleges thatthe Respondent violated Section 8(a)(1) of the Actthrough the sending of the March 11, 1980, letter, quotedabove, to all unreinstated employees, in that the letterthreatened such employees with loss of jobs because theyengaged in protected concerted activities.Of course, the letter was premised upon the assump-tion that employees were engaged in an economic strike.However, I have found that the strike was caused by theRespondent's unfair labor practices, and therefore was,and continued to be, an unfair labor practice strike.Therefore, the employees were entitled to their jobsupon the unconditional request therefore on October 5.But assuming the strike to have been economic in char-acter, I would agree with the contentions of counsel forthe General Counsel that the Respondent's March 11,1980, letter violated Section 8(a)(1) of the Act. Thus, itexceeded a legitimate inquiry by an employer as to thecurrent address, telephone number, and interest of theemployee in employment with the Respondent. It is set-tled law that an economic striker remains an employee ofthe employer at least until he has secured other desirableemployment, and is under no obligation to reaffirm suchstatus at regular intervals. Accordingly, I agree that theMarch II letter constituted, in effect, a threat of waiver:" Sec, e.g.. Comtoo G(raphi , ln.. 217 NRB 1 6lbl. I()hh (1975, C(abotCorporation and Payv and KeAllr of Lotiiao,. Itr .223 NRH I 3XX.1341 (1976).of the employee's right to future employment in viola-tion of Section 8(;1a)( I) of the Act.:24. The Respondent's 8(g) defenseIn its answer to the complaint, the Respondent allegesthat the concerted action of the nurses aides was in vio-lation of the notice provisions of Section 8(g) of the Act,so as to make such actions unprotected. I do not agreewith such contentions.Section 8(g) of the Act requires that a labor organiza-tion, before engaging in any strike, picketing, or otherconcerted refusal to work at any health care institution,shall, not less than 10 days prior to such action, notifythe institution in writing and the Federal Mediation andConciliation Service of that intention. In a recent case,"3the Board held that Section 8(g) does not apply to awork stoppage at a health care institution in which nolabor organization is involved. Accordingly, this defenseof the Respondent is without merit."'Upon the basis of the foregoing findings of fact, andupon the entire record, I make the following:CONCI.USIONS O: LAW1. The Respondent is an employer engaged in com-merce within the meaning of the Act.2. The Union is a labor organization within the mean-ing of the Act.3. By failing and refusing to meet with its employeesas a group on October 1, 1979, to discuss complaints andgrievances concerning their working conditions, the Re-spondent violated Section 8(a)(l) of the Act.4. By threatening its employees with waiver of theirreemployment rights if they did not respond to the ques-tions posed in the Respondent's March 11, 1980, letter,the Respondent has engaged in, and is engaging in unfairlabor practices within the meaning of Section 8(a)(1) ofthe Act.5. The work stoppage or strike engaged in by certainof the Respondent's employees commencing October I,1979, was caused by the unlawful conduct of the Re-spondent described in paragraph 3, above, and is there-fore an unfair labor practice strike.6. The aforesaid unfair labor practices have a close, in-timate, and substantial effect on the free flow of com-merce within the meaning of Section 2(6) and (7) of theAct.Tif RMIti)Having found that the Respondent has engaged in cer-tain unfair labor practices, I will recommend that it berequired to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies ofthe Act.See O(reo Si Club-llden Iua//I. I,, 217 NRB 4118 (1'175) crfd.II part 542 F.2d 18 (61h Cir 1"7h6)' H 'l/ er iMetho/dist Ridc e ld eahlth (Core Ceter, 1,. 227 N.RB16h31 177)I he light of the oard's driion ill the iteld C .e t I d n1t reachI r ihe r ilice provilioll oIf Sec (ig) uldappl here the ,ork loppag i caudl hb Ihe mplooyer. un fair Iahorprictic c (C f C raresl. 1/, .246 N I R 871) (1 )79)562 CtlARI ESFtN NRSIN CNTF'RHaving found that the work stoppage or strike corn-menced on October 1. 1979. was an unfair labor practicestrike from its inception because of the Respondent's un-lawful refusal to meet ith the group of its employees, itwill be recommended that the Respondent offer to thosestrikers immediate and full reinstatement to their formerjobs, or, if those jobs no longer exist, to substantiallyequivalent positions. without prejudice to their seniorityor other rights and privileges, dismissing, if necessary.persons hired on or after October 1. 1979. The Respond-ent shall make such strikers whole for any loss of earn-ings they may have suffered as a result of the Respond-ent's refusal to reinstate them in a timely fashion bypaying to each of them a sum of money equal to thatwhich she would have earned as wages after the date ofsuch unconditional offer to return to work :'to the dateof the Respondent's offer of reinstatement, less any netearnings during such period, with backpay and interestthereon to be computed in the manner prescribed by theBoard in F W. Woolworth Company, 90 NLRB 289(1950), and Florida Steel Corporation, 231 NLRB 651( 977). :"Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act. I hereby issue the following recommended:ORDER:7The Respondent. Charleston Nursing Center, Mt.Pleasant. South Carolina, its officers, agents. successors,and assigns, shall:I. Cease and desist from:(a) Refusing to meet with groups of its emplovees forthe purpose of discussing complaints or grievances con-cerning their wages hours, or working conditions.(b) Threatening employees on strike with aiver ordiscontinuance of their employee status unless such em-ployees reply to inquiries of the Respondent.(c) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise oftheir rights to self-organization, to form, join. or assistany labor organizatioti. to bargain collectively throughrepresentatives of their own choosing, to engage in otherconcerted activities for the purpose of collective hargain-I Il e foulid thalt Ite xrrikerx. Iaile an unicon ditional offer i retlilto \%ork hriiough their letter Io Cornell., dated (October 5. hi ch li r-ccix cd oll ()ctobehr See, generall I Phimbn, & Iteuting C,. Itis N R t I h (162)I 1n the e\cnl nio excceptnls ;ire iled a pro ided h Sec 12 46 ofthe Rules alld Regulatii, 1of the Na;ltioil Lahor Reliltin l Itloard, theFinldinig. conclusionll, ad recinllnnl tlicd I )rtler ltetill 11all a, pr ldedin Sec 102 48 of the Rules and Regtltaion.ll. he litci h\ h l H h l:il Ilndhecome i findilig. concluIItin. a:ld ()rder alnd all ohlecilon Illeretohliall he enied .o ai ed tir ill pillint.ing or other mutual aid or protection, or to refrain fromany and all such actiities.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) LUpon application,. and to the extent that it has notalread' done so, the Respondent shall reinstate the unfairlabor practice strikers and make them whole for any lossof earniings that they may have incurred. in the mannierset forth in the section of this Decision entitled "TheRemedy."'i:(b) Preserve and, upon request, make available to theBloard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all records nec-essary and relevant to analyze and compute the amountof backpay due under the terms of this recommended()Order.(c) Post at its Mt. Pleasant, South Carolina, facility,copies of the attached notice marked "Appendix."'9Copies of said notice. o forms provided by the RegionalDirector for Region II, after being duly signed by theRespondent's authorized representative, shall be postedhy the Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places where no-tices to employees are customarily posted. Reasonablesteps shall be taken b the Respondent to ensure thatsaid notices are not altered. defaced, or covered by anyother material.(d) Notify the Regional Director for Region II, inxv riting. ithin 20 days from the (late of this Order, whatsteps have been tlken to comply herewith.I IS 1t R I iR RI)I RI) that the complaint be, and ithereby is. dismissxcd as to alleged violations of the Actnot fontid i this D)ccision.A \s et lh laho. Ih strikers made art ueonditiolnal applicati onlc reillntatetenltl h ltter dalted ()ctober 5 The Repondent rejected n-tllediate reillttatetlleltl \xcepl tor lfour of thell sincre it had hired pernra-Ilit replacenlit l prior to tIheir offer Iox cer. since it has been foundtiat te stlike xa a unfair labor practice strike. the RespiorLIdeit alsohligated to reialetit thentm uipoi their uncondiltinllal applicatlon thterelfordiiiSSillg. It' iTieccni\. ile teplacenilt Silce ttie Responldent rejectedtie llilColsitle ilal tflcr tIo retuin to xxork. no 5-da, period wkill be pro-xided pir to the conlnltlecenieltl of the runnling t11 hackpay. See .'--por -w Shllpbuhlldidtngy & Dri 1cA (pulny. 23h NLRB 1637, Ih38(I1978 ( ./ ..tr,, ( rJcrx ,irai ,n 25l NI Rtl 751 119801*I1i the cxcili rilit Ihli Order i ienforcedi bh a Juigment oIf a IlniledStates (tinlr of Appeal. the \.ords i hti notice reading "'osted h,()ide tl te Nailtllal I alhil Rlion, Boiard" i all read "P',lted I'lrsu-/lilt t l t1lgl i Of tlt l t'lliltcd StalIs Ciort of Appetalls t llforcillg ;il()lidtrt I thll NititwliIl I dll r Reaitio, llot, rd '563